Citation Nr: 1334043	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 1984 to July 1984.  The Veteran also had prior and subsequent unverified periods of service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran's claim for service connection for PTSD was previously denied by the Board in March 2009.  That decision was not appealed to the Court of Appeals for Veterans Claims (Court) and became final.  The Veteran filed to reopen the claim in December 2010.  In the March 2011 rating decision, the RO found that new and material evidence had been submitted, but the claim was denied on the merits.

The Board is required to address the issue of whether the Veteran submitted new and material evidence despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.






FINDINGS OF FACT

1.  Certain evidence that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD has been received since the March 2009 Board decision.

2.  The preponderance of the evidence shows that the Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156, (2013).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1(2006).  The RO provided a letter dated in March 2011 that adequately fulfilled notification requirements established by Kent.  With respect to the Dingess requirements, the March 2011 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

The RO provided the Veteran notice by a letter dated in May 2012 that provided the requirements for establishing service connection and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While this letter came after the RO adjudicated the issue of service connection, the Veteran was not prejudiced.  See Shinseki v. Sanders, 556 U.S. 369, 410-12 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was afforded more than an adequate amount of time to submit further evidence.  Further, the Board concludes that the Veteran had actual knowledge of what is required to establish service connection as his claim for PTSD was previously denied and he is service-connected for tinnitus, hearing loss, and a scar.  Therefore, the Board finds that the duty to notify has been satisfied.   

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, a private medical report, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for a VA psychiatric examination in February 2011.  The Board finds that the examination obtained in this case was adequate, as it provides findings relevant to the criteria for rating the Veteran's psychological problems and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.  The examiner also considered the Veteran's full history.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

A.  New and Material Evidence 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore undertake a de novo review of the new and material evidence issue.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).    

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

As discussed in the introduction, a review of the record shows that the Veteran's service connection claim for PTSD was denied by the Board in March 2009.  The Veteran was informed of the decision and failed to file an appeal.  Consequently, that decision became final.  38 U.S.C.A. § 7104; C.F.R. § 20.1100.

The evidence at the time of the March 2009 decision consisted of the Veteran's service treatment records and a May 2007 VA examination.  The Board previously concluded they were both negative for PTSD.  Pertinent evidence received since the March 2009 decision includes a private medical opinion dated in September 2009 and a February 2011 VA examination.  The private opinion indicates that the Veteran has PTSD.  

Overall, the evidence received since the March 2009 decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim that he has PTSD.  For this reason, the Board concludes that the Veteran has presented new and material evidence to reopen his claim for service connection.

B.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  DSM-IV; 38 C.F.R. § 4.125.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran claims that he has PTSD that resulted from an in-service stressor.  His alleged stressor was when a simulated tank shell exploded in his face in 1985.  As was noted in the Board's March 2009 denial, the service treatment records show treatment for an August 1985 flash-burn injury.  It was noted that he was in no great distress.  Service treatment records, including a May 1987 periodic examination, are negative for complaints or treatment for any psychiatric disorder.  The report of medical history given by the Veteran in May 1987 notes that he denied a history of frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  Psychiatric evaluation was noted to be normal.  

As mentioned above, the evidence submitted since the prior denial includes a medical report from a private mental health therapist and a VA examination.  The opinion provided by the private therapist weighs in favor of service connection and the opinion from the VA examiner weighs against service connection.  The Board considered both reports.

Before addressing the new evidence, the Board notes that at a prior VA psychology consult conducted in June 2007, the VA psychologist found that the Veteran did not have PTSD and was not responding truthfully during the interview.  The Veteran was given a Personality Assessment Inventory (PAI).  The VA psychologist reported that the "most striking thing about the profile results is that ten of the clinical scales were elevated well into the clinical range.  In addition, the Positive Impression Management scale was very low and the Negative Impression Management scale was very elevated.  This profile indicates that he was presenting himself in a very negative light.  It is quite unusual to have so many clinical scales elevated to the extreme seen in this profile.  This suggests to this author that this is not a valid representation of his functioning.  This is supported by the vagueness of his responses to direct questions about some of the PAI questions to which he responded 'Very True.'"  The psychologist concluded that the Veteran's "responses on the psychological testing are best characterized as attempting to present himself in a very negative light and with extreme problems of psychological functioning.  Based on the clinical interview and test interpretation it is this author's opinion that this testing is not a valid representation of his functioning."  

Also at the June 2007 VA psychological consult, the Veteran told the psychologist he thinks about the accident once a day and that it is "scary and kind of worries" him.  He reported not wanting to go to work and that he has probably used too many sick days, but he denied suffering any disciplinary actions.  He also reported that he is on edge at work and that "loud noises make [him] scared and irritable."  The psychologist noted that during the evaluation, the adjustable testing table was placed in front of the Veteran and "inadvertently made a medium to loud noise that was unexpected" and the Veteran demonstrated "no noticeable startle response" to the noise.  

The Veteran told the VA psychologist his anger causes him to "blow up" at work.  However, when asked for details, the Veteran reported "blowing up" three times over the previous eight years.  The psychologist noted that there have been no disciplinary actions due to these incidents.  The Veteran also reported sleep problems.  He said he has a hard time falling asleep.  The Veteran explained that he works at night and sleeps from 8 a.m. to 2:30 p.m., but on his days off, he tries to stay up as late as he can.  He denied that following a regular sleep pattern would help with his sleep problems, though the psychologist concluded that Veteran's "sleep and fatigue problems are due to poor sleep hygiene and not staying on a consistent sleep regimen."

The Veteran also claimed that he suffers from nightmares 2 or 3 times a week.  They are always about the accident with the tank shell.  The VA psychologist noted that the frequency of the nightmares the Veteran claims to suffer differs from what he reported in the VA treatment record from May 2007, one month before the consultation, when he reported suffering from nightmares every night.  Further, the VA psychologist explained that his "clinical experience [is] that nightmares of traumatic events rarely remain pure and unaltered representations of the actual trauma event as was reported by [the Veteran].  He also reports that the frequency of the nightmares has remained constant over a long period of time which is also inconsistent with this author's clinical experience of reported PTSD in which nightmare frequency fluctuates with stressors."  

The VA psychologist reported: "In summary, the weight of the above information brings this author to the opinion that this [V]eteran's reported symptoms do not meet the criteria for PTSD.  This conclusion is based on the vagueness of his responses to direct request for details about the symptoms, inconsistencies in the reported information, inconsistencies in the observed behaviors, and the results of the psychological testing.  In particular, the vagueness of his responses to direct and focused questions makes it impossible to support the claims he is making of the nature and severity of the symptoms of PTSD.  The psychological testing also supports that he is attempting to present himself in an extremely negative light and has over reported the functional level of his psychological distress and symptoms."  

The Board also considered the June 2009 private medical report provided by a mental health therapist, Dr. C.  The report includes a history provided by the Veteran.  The Veteran reported not being able to sleep "very good."  He reported "nightmares between two to three times a week" and being "an extremely restless sleeper."  He also reported eating poorly, experiencing weight loss, and having a decreased libido.  Dr. C reported that the Veteran "has no friends  and participates in absolutely no recreation whatsoever.  He does not attend any meetings of any service clubs, does not go to church, and is not particularly close to his family."  

The Veteran reported that after the simulated tank shell accident, he was "extremely scared and thought that he would be blind for life."  Dr. C wrote that as "a result of this unfortunate happenstance, the man now reports experiencing flashbacks that are almost always triggered by loud noises.  He has indeed an extremely pronounced startle reflex and there is almost one hundred percent abreaction when he is awakened."  

The Veteran also reported thinking about suicide "a lot."  In regards to the Veteran's job at a large retail store, "he states that he takes days to weeks off" and "is very irritable both at home and at work."  The Veteran also reported wanting to yell and scream all the time.  He also stated that "he avoids crowds and people and he wants absolutely nothing whatsoever to do with anyone."  

Upon examination, Dr. C found the Veteran's "flow of conversation and thought are conspicuously deviant in the following manner: his voice is very low in volume and...he is an individual who is quite restrained" with his answers.  Nonetheless, Dr. C reported that "on the positive side [the Veteran] does reveal logical associations and his stream of mental activity does appear to be reasonably within normal limits.  Articulation and syntax are also intelligible..."

The reports continued: "[The Veteran's] affect and mood therefore are conspicuously depressed and are revealed through many visible symptoms: First of all and perhaps most significantly is the Veteran's amotivational behavior whether it comes to his lack of interest in physical intimacy, problems with being around people...  Also significantly, the Veteran has difficulty in making any real decisions and his wherewithal for initiative is almost nonexistent."  Dr. C also opined that "although [the Veteran] is actually suffering from [severe PTSD], his general difficulty in maintaining a stable mood appears to be that much more involved than the PTSD would tend to suggest.  Otherwise I see very little[,] if any[,] anxiety..."  

Dr. C provided the following prognosis: the Veteran "has been exposed to severely unique and extremely traumatic occurrences and is behaving almost predictably in a quite severe and deteriorated manner.  For example, his fund of daily activities and general lifestyle have deteriorated to the point right now where it is questionable whether he is going to continue to keep on working and yet his general life outside of his work is nonexistent from the standpoint of sociability, intimacy, or even superficial interaction.  Furthermore...[he] appears to comprehend primary oral instruction but I do not believe that he has the attentiveness or concentration to finish any type of task regardless of how simple it may be.  His ability to control his emotions even under ordinary stress is severely poor...  Finally, I believe that his social adaptation is also quite poor..."  

Dr. C concluded that there was "an almost totally negative prognostic picture."  And "there is no question that [the Veteran's]...psychological problems are generated by mishaps while serving in the military."  Dr. C diagnosed PTSD.

The Veteran was afforded a VA examination in February 2011.  The examiner reviewed the claims file, including VA treatment records and the report from Dr. C.  The Veteran reported the same stressor, the explosion of the simulated tank shell.

The examiner took the Veteran's history.  The Veteran reported being married for ten years and having three children.  He reported that he and his family need to work on communication skills.  He explained that he does not get to spend much time with his children because he works the graveyard shift.  He also reported having a "couple of close friends."  The Veteran reported no suicide attempts and denied a history of violence.  

Upon examination, the examiner reported that the Veteran demonstrated a manipulative attitude toward the examiner.  The examiner noted that the Veteran had a clean appearance, a good mood, unremarkable psychomotor activity, and unremarkable speech.  The Veteran was also described to have a constricted affect.  The Veteran's orientation was intact to person, time, and place.  Thought content and thought process were unremarkable.  The Veteran reported not suffering from delusions.  The examiner found that the Veteran understood the outcome of his behavior.  

The report also noted that the Veteran did not have inappropriate behavior and interpreted proverbs appropriately.  The Veteran did not exhibit obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  
In discussing the PTSD symptoms, the examiner reported that the Veteran does not suffer persistent re-experiencing of the traumatic event.  Also, the examiner reported that the Veteran does not suffer from clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner concluded that the Veteran does not exhibit a diagnosis of PTSD.  

The examiner found the private report to not be credible.  The examiner found the private therapist's report of the Veteran's symptomatology to be "so extreme and profound" as to be "unbelievable."  

The examiner questioned "the veracity of the [V]eteran's symptom reporting.  The [V]eteran is able to recall four very vague symptoms that are not exact enough to meet the specificity for PTSD symptomatology.  Most importantly, the [V]eteran's [stressor] criteria is not met for an actual threatened death or serious threat to the physical integrity of self."  

The examiner agreed with the VA psychologist who conducted the June 2007 consult and the VA health professional who has treated the Veteran "that this [V]eteran does not exhibit a diagnosis of PTSD."  The examiner wrote, "That the Veteran is timid in crowds for fear that he might say something wrong and look 'stupid' is a symptom of avoidance of personality trait, not PTSD."  In response to the report from the private therapist, the examiner wrote: "The [V]eteran was seen...for an independent psychological evaluation.  [Dr. C] diagnosed PTSD and major depressive disorder.  In spite of this [V]eteran now working at [a store] for at least the past 12 years and raising a family, [Dr. C] describes this [V]eteran really being such [sic] an invalid[, it calls] into question the entirety of the report."  

The Board also reviewed the VA treatment records.  Although a PTSD screen conducted in June 2007 indicated that the Veteran gave positive responses which warranted referral for further evaluation, the records are negative for diagnosis or treatment for PTSD.  An June 2007 evaluation by a VA psychologist resulted in a conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran has been diagnosed with depression, though there are no records of treatment for any mental health disorder.  

In weighing the VA examiner's report with Dr. C's report, the Board gives greater probative weight to the VA examination.  The Board notes the VA examiner's assessment of the private evaluation as too unbelievable to be credible.  Further, there is no evidence the Veteran was treated by Dr. C; whereas, the Veteran has been seen regularly at the Omaha VA Medical Center for various healthcare problems.  The VA examiner relied on an examination, a past VA psychology consult, and VA treatment records that date back to 2007.  The Board also notes that the VA examiner's conclusions are more consistent with the treatment records which show no diagnosis of PTSD and the service treatment records which show that he denied having psychiatric symptoms.  In addition, the private examiner did not address the vagueness and inconsistency in the Veteran's responses that were noted by the VA examiners.  Therefore, the Board finds that the competent medical evidence weighs against service connection for PTSD.

The Board also considered the Veteran's lay statements.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  PTSD requires a diagnosis in conformance with the DSM-IV, which the Veteran is not qualified to provide.  Further, the Veteran's substantive lay statements all came from his clinical interviews and the Board agrees with the VA examiner who, as mentioned above, did not give the Veteran's statements credibility.

Accordingly, the preponderance of the evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


